Prospectus ART DIMENSIONS, INC. Spin-Off of ART DIMENSIONS, INC. by the Distribution of 1,082,060 Shares of Common Stock We are furnishing this Prospectus to the shareholders of Art Design, Inc. (ATDN), a Colorado corporation. ATDN owns the shares. Shareholders of ATDN will receive one (1) of our shares for every ten (10) shares of ATDN which they owned on November 23, 2009, the record date of the distribution. No fractional shares will be issued. These distributions will be made on December 30, 2009 or as soon as practicable thereafter. ART DIMENSIONS, INC. is bearing all costs incurred in connection with this distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This distribution of our common shares is the first public distribution of our shares.It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker.Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be. Investing in our common stock involves a high degree of risk. You should read the "Risk Factors" beginning onPage 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of the disclosures in the prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is December17, 2009. Questions And Answers About The Spin-Off Q: How Many Art Dimensions Shares Will I Receive? A: Art Dimensions will distribute to you one (1) share of our common stock for every ten (10) shares of ATDN you owned on the record date.No fractional shares will be issued. Q: What Are Shares Of Art Dimensions Worth? A: The value of our shares will be determined by their trading price after the spin-off. We do not know what the trading price will be and we can provide no assurances as to value. Q: What Will Art Dimensions Do After The Spin-Off? A: We plan to provide an art consulting and marketing service business and represent individuals whom are in the business of creating, producing or selling art.Secondarily, and as an adjunct to our primary purpose, wealso earn revenue from the sale of art and interior design products. To date, however, all of our revenue has come solely from the sale of products. We anticipate that the sale of products will primarily be to our artist clients but may also incidentally be to the general public. We are currently in the development stage. Q: Will Art Dimensions Shares Be Listed On A National Stock Exchange Or The Nasdaq Stock Market? A: Our shares will not be listed on any national stock exchange or the Nasdaq Stock Market.It is our hope that the shares will be quoted by one or more market makers on the OTC Electronic Bulletin Board, although we have no agreements or understandings with any market maker to do so. Q: What Are The Tax Consequences To Me Of The Spin-Off? A: We do not believe that the distribution will qualify as a tax-free spin-off under U.S. tax laws. Consequently, the total value of the distribution, as well as your initial tax basis in our shares, will be determined by the fair market value of our common shares at the time of the spin-off. A portion of this distribution will be taxable to you as a dividend and the remainder will be a tax-free reduction in your basis in your ATDN shares. Q: What Do I Have To Do To Receive My Art Dimensions Shares? A: No action by you is required. You do not need to pay any money or surrender your ATDN common shares to receive our common shares. We will mail your Art Dimensions shares to your record address as of the record date. About this Prospectus You should rely only on the information contained in this prospectus.We have not, and ATDN has not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. ATDN and we believe that the information contained in this prospectus is accurate as of the date on the cover.Changes may occur after that date; ATDN and we may not update this information except as required by applicable law. - 2 - Forward-looking Statements This prospectus contains statements that plan for or anticipate the future.Forward-looking statements include statements about our future business plans and strategies, and most other statements that are not historical in nature. In this prospectus, forward-looking statements are generally identified by the words "anticipate," "plan," "believe," "expect," "estimate," and the like. Although we believe that any forward-looking statements we make in this prospectus are reasonable, because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied. For example, a few of the uncertainties that could affect the accuracy of forward-looking statements, besides the specific factors identifiedin the Risk Factors section of this prospectus, include: * changes in general economic and business conditions affecting the art consulting, marketing and agent business and the art industry in general, especially Art Dimensions operations; * changes in our business strategies; * the level of demand for our products and services; and * the availability of working capital. In light of the significant uncertainties inherent in the forward-looking statements made in this prospectus, particularly in view of our early stage of operations, the inclusion of this information should not be regarded as a representation by our company or any other person that our objectives and plans will be achieved. Summary About Our Company Please note that throughout this prospectus the words “the Company,” "we," "our," or "us" refers to ART DIMENSIONS, Inc (“Art Dimensions”). Art Dimensions is a wholly-owned subsidiary of Art Design, Inc.(“ATDN”).On December 17, 2009, the directors of ATDN approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to ATDN shareholders of record as ofNovember 23, 2009 (the “Record Date”), on a pro rata basis, with one share each of ART DIMENSIONS, Inc. to be issued for each ten shares issued and outstanding of common stock owned by such ATDN shareholders as of the Record Date.Since ATDN’s business is related to the current activities of Art Dimensions, the ATDN directors decided it was in the best interest of ATDN and Art Dimensions and ATDN's shareholders to spin-off Art Dimensions to minimize any potential of conflict of interest by more clearly focusing each company on their own, individual business plans. Also, the management of Art Design, Inc. originally thought that the two companies would operate in a more closely-related manner. However, management of Art Design, Inc. now believes that the companies have two unique and distinct business plans and should not be directly tied together in order to maximize the potential success of both.
